TOWNSEND, Circuit Judge
(orally). The evidence before the Board of General Appraisers shows that the merchandise in question has not been ground and polished, but has been molded, to a spherical form. In order that lenses may be embraced within the provisions of paragraph 109 of the Tariff Act of 1897 (Act July 24, 1897, c. 11, § 1, Schedule B, 30 Stat. 158 [U. S. Comp. St. 1901, p. 1635]), it is essential that they be brought to a spherical, cylindrical or prismatic form by both grinding and polishing; and, as the evidence shows that the result has not been thus accomplished in the present case, the decision of the Board of General Appraisers is affirmed.